Title: To Thomas Jefferson from Thomas Leiper, 21 July 1808
From: Leiper, Thomas
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Philada. July 21st. 1808—
                  
                  I have had several lettrs from my friends in the Town of Washington in this State respecting the Continental turnpike road from Cumberland to the Ohio—The information I have received that you have agreed that the Route shall go by Brownsville and it is about being agreed that the route from thence to Wheeling leaving the Town Washington some Four or Five Miles to the North—By this route the distance from Brownsville to Wheeling is 50½ Miles—The route by the Town of Washington One Mile further but to make up for this One Mile more in distance the route is much better and the road can be made for some 10,000 15,000 Dollars less. But abstracted from this my fears are as a Politician—that in the present State of things when no effort is left untried to assert the passions and interest the feeling and this is easly done with seven eight’s of mankind when their interest is concerned If the route is not through the Town from the information I have received I should not be surprized altho’ it is one of the most republican Town’s in the state their falling into the Federal Ranks at the next election—Consider this Town contains 300 Houses built on a Moral certainty that the public roads in this part of the country should go through it now take the turnpike Five miles from it and you distroy the Town—They complain at Pittsburgh as grievous that the Laws are published in a paper that openly advocates the Burr conspiracy and defames the Administration while the paper that pertains the republican cause is not only deserted but likely to be destroyed by persecution—The fatal policy of treating inveterate enemies in this way as if they were friends. I fear we shall feel more deeply when it is too late to retrieve the mistake than we do now—Clear I am if we do not strengthen the republican party by employing them in the different offices our party cannot be long upermost—Melancholy as this may appear to you I beleive it to be a truth—General Shee who is about Eight Miles from Town is very ill and not expected to be long for this world from this circumstance you will have another Collector to appoint—I laboured very Hard with Shee to turn out a number of our political enemies g and to put in some of our friends but I was not able to effect it—I must acknowledge he give Duane the Printing and Captain Montgomery the place of Alexander Moor—But he has been sick ever since he had the appointment perhaps this may account for it—Should you be pleased to appoint General Steel General Steel’s successor he will in my opinion order the thing otherwise I spoak to Captain Jones on this subject but he informed me his business was such as he could not accept of it if it was ever in his Gift. I am with respect and esteem Your most Obedient Sevt
                  
                     Thomas Leiper 
                     
                  
                  
                     NB The Federal officers under Shee have 9250 Dollars per Annum the Democrats 3000 and the Quid 3050
                  
               